DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.


The following is an examiner’s statement of reasons for allowance: When read as a whole, claims 1 and 13 are allowable with respect to the following:
With respect to claims 1 and 13, the primary reason for allowance is the combination of the limitations of  transmit information extracted from the database management system to a second computing device comprising one or more hardware processors and computer memory, wherein the second computing device executes a report server comprising a historical database of information about the first database; transmit notice of at least one of the one or more problems of the first database to a third computing device comprising one or more hardware processors and computer memory, wherein the third computing device executes a trouble report system configured to generate trouble reports based on the at least one of the one or more problems of the first database.  While the cited references may individually teach the processes as done by a single device, the examiner does not find motivation to separate the processes into independent computing devices.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0235745A1 to Hoobler III et al.:  Backup and restore of a database using snapshots.
US 2009/0157765A1 to Anderson et al.:  Database indices rebuild.
US 2016/0321145A1 to Fang et al.”  Database recovery and index rebuild.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113